DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 15 and 16.
Amended: 1.
New: 2-16.
Pending: 1-16. 
Response to Arguments
Applicant's arguments, see page(s) 7-9, filed 02/12/2021, with respect to claim(s) 1 have been fully considered and are persuasive.  The rejection of claim(s) 1 has been withdrawn. Newly introduced claims depend and/or claim similar allowable subject matter, hence being allowed as well.
Allowable Subject Matter
Claim(s) 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is Kato (US 20110239032 A1) and Ito (US 8391306 B2).
Kato discloses in a convolution operation circuit, a first and a second shift registers provide data to a first and a second inputs of a plurality of multipliers, a first and a second storage units store data to be supplied to the first and the second shift registers, a plurality of cumulative adders accumulate output from the plurality of multipliers, a third storage unit latches output from the plurality of cumulative adders at predetermined timing, a fourth storage unit stores data to be stored in the first and the second storage units and data output from the third storage unit, and a control unit sets data stored in the first and the second storage units to the first and the second shift registers at predetermined timing, causes the first and the second shift registers to perform shift operations in synchronization with an operation of the cumulative adder.
Ito discloses a calculation processing apparatus, which executes network calculations by a hierarchical network configured by connecting a plurality of logical processing nodes that execute calculations for input data to generate calculation result data, calculates memory sizes of buffers required for the network calculations, based on the configuration of the network calculations, in association with a plurality of types of buffer assignment methods for assigning storage areas for intermediate buffers used to hold calculation result data in correspondence with the plurality of 
 
Re: Independent Claim 1 (and dependent claim(s) 2-14), there is no teaching or suggestion in the prior art of record to provide:
the coefficient data supply unit so that each operator of the predetermined number of operators is supplied with reference data in one of the predetermined number of groups of reference data corresponding to that operator, and one piece of the filter coefficient data in one of the predetermined number of groups of filter coefficient data corresponding to that operator, and that each operator of the predetermined number of operators performs the filter operation on the reference data in the one group corresponding to that operator with the one piece of the filter coefficient data in the one group corresponding to that operator.

Re: Independent Claim 15, there is no teaching or suggestion in the prior art of record to provide:
and one piece of the filter coefficient data in one of the predetermined number of groups of filter coefficient data corresponding to that operator, and that each operator of the predetermined number of operators performs the filter operation on the reference data in the one group corresponding to that operator with the one piece of the filter coefficient data in the one group corresponding to that operator.

Re: Independent Claim 16, there is no teaching or suggestion in the prior art of record to provide:

	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov